                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.1 Page 1 of 10




                                1 Nadia P. Bermudez, Bar No. 216555
                                  Phillip E. Stephan, Bar No. 283818
                                2 KLINEDINST PC
                                  501 West Broadway, Suite 600
                                3 San Diego, California 92101
                                  (619) 239-8131/FAX (619) 238-8707
                                4 nbermudez@klinedinstlaw.com
                                  pstephan@klinedinstlaw.com
                                5
                                6 Attorneys for Defendant,
                                  PILLER POWER SYSTEMS, INC. i/s/h/a
                                7 PILLER USA, INC. d/b/a PILLER
                                  POWER SYSTEMS (erroneously sued as
                                8 PILLER USA, INC.)
                                9
                               10                       UNITED STATES DISTRICT COURT
                               11                    SOUTHERN DISTRICT OF CALIFORNIA
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12
                               13 JUSTIN JUREK,                                   Case No. '21CV0150 W              KSC
        KLINEDINST PC




                               14              Plaintiff,                         DEFENDANT PILLER POWER
                                                                                  SYSTEMS, INC.'S NOTICE OF
                               15         v.                                      REMOVAL OF ACTION UNDER 28
                                                                                  U.S.C. § 1441(b) DIVERSITY
                               16 PILLER USA, INC., a New York
                                  Corporation, d/b/a PILLER POWER                 [Filed concurrently with Civil Cover Sheet, Notice of
                               17 SYSTEMS; AND does 1 THROUGH                     Interested Parties and Corporate Disclosure
                                  50,                                             Statement; Declaration of Dean Reginald Charles
                               18                                                 Richards in Support]
                                              Defendants.
                               19                                                 Complaint Filed: November 18, 2020

                               20
                               21         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                               22         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. sections 1332, 1441,
                               23 and 1446, Defendant PILLER POWER SYSTEMS, INC. i/s/h/a PILLER USA,
                               24 INC. d/b/a PILLER POWER SYSTEMS ("Piller") hereby removes to this Court the
                               25 state action described below.
                               26         1.   On November 18, 2020, an action was commenced by Plaintiff,
                               27 JUSTIN JUREK ("Jurek"), in the Superior Court of California, County of San
                               28 / / /

                                                                              1
                                                                  DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.2 Page 2 of 10




                                1 Diego, entitled Justin Jurek v. Piller USA, Inc., a New York Corporation, d/b/a
                                2 Piller Power Systems, case number 37-2020-00042375-CU-BT-CTL.
                                3         2.    Plaintiff Jurek was Piller’s West Coast Sales Manager until early July
                                4 2020 when he resigned. See Ex. “A” for a true copy of the summons and complaint
                                5 (the “Complaint”) filed by Jurek in the Superior Court of California for the County
                                6 of San Diego on or about November 18, 2020; see also accompanying January 26,
                                7 2021 Declaration of Dean Reginald Charles Richards in Support of Defendant’s
                                8 Notice of Removal (“Richards Decl.”). Before he resigned, he was responsible for
                                9 approximately $1.73 million in annual revenues for Piller and nearly $715,000 in
                               10 annual profits. See Richards Decl.
                               11         3.    This case concerns an attempt by Plaintiff to flout his contractual non-
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 compete, non-disclosure and non-solicitation obligations with Piller (the
                               13 “Agreements”), including his obligations not to disclose or use Piller’s trade secrets,
        KLINEDINST PC




                               14 not to make false statements about Piller and not to solicit Piller’s customers, as well
                               15 as his related statutory and common law obligations. See Ex. “A”; Richards Decl.
                               16 The Agreements contain a New York forum selection clause, and Piller’s principle
                               17 place of business is in New York. See Ex. “A” at Exs. “A” and “B” thereto;
                               18 Richards Decl.
                               19         4.    The subject Complaint was filed shortly after Piller sent a cease and
                               20 desist letter to Jurek. The Complaint seeks declaratory relief and injunctive relief,
                               21 as well as restitution for the alleged violation California’s unfair competition law
                               22 (Business and Professions Code §16600 and §17700, et seq.), concerning the
                               23 Agreements and their enforceability. See Ex. “A”. Piller denies that Plaintiff is
                               24 entitled to the declaratory relief asserted in his Complaint and denies any liability as
                               25 to Plaintiff’s claims.
                               26         5.    Piller received a copy of the initial pleading setting forth the claim for
                               27 relief upon which the state court action is based by service of the Summons and
                               28 / / /

                                                                              2
                                                                 DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.3 Page 3 of 10




                                1 Complaint on December 28, 2020. True and correct copies of the Summons and
                                2 Complaint are attached hereto as Exhibits 1 and 2.
                                3         6.     True and correct copies of the following documents are attached as set
                                4 forth beneath.
                                5                               DOCUMENT                                        Exhibit
                                6   Plaintiff's Complaint, including exhibits                                      A
                                7   Summons                                                                        B
                                8   Civil Case Cover Sheet                                                         C
                                9   Notice of Case Assignment                                                      D
                               10   State Court Docket                                                             E
                               11
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12         7.     Removal is Timely. Piller first received a copy of the Complaint and
                               13 Summons on December 28, 2020. Accordingly, this Notice of Removal is being
        KLINEDINST PC




                               14 filed within thirty days of Piller's receipt of the initial pleading setting forth the
                               15 claim for relief upon which such action or proceeding is based, as required by 28
                               16 U.S.C. § 1446(b). Piller has not yet answered the Complaint nor filed any otherwise
                               17 responsive papers in the Superior Court matter, and there have been no further
                               18 proceedings in the Superior Court of California for the County of San Diego to date.
                               19         8.     This court has diversity jurisdiction under 28 U.S.C. § 1332.
                               20         9.     There Is Complete Diversity. This controversy is between citizens of
                               21 different states (Piller and Jurek). As set forth below, there is complete diversity and
                               22 this matter meets the diversity of citizenship requirement. See 28 U.S.C. § 1332(a)
                               23 and (c).
                               24                a.    Plaintiff Justin Jurek is an individual residing in California,
                               25 currently engaged in employment with Hitec Power Production, Inc. ("Hitec") in
                               26 California. See Complaint, at ⁋ 4.
                               27 / / /
                               28 / / /

                                                                                3
                                                                  DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.4 Page 4 of 10




                                1               b.     Piller is a corporation incorporated and headquartered in the state
                                2 of New York. See Complaint, at ⁋ 5; see also Richards Decl., at ⁋ 7. Plaintiff admits
                                3 Piller is not a resident of California. See Complaint, at ⁋ 7.
                                4        10.    Piller is not aware of any other defendants that have been named or
                                5 served in the state court action.
                                6        11.    The Amount in Controversy Exceeds the $75,000 Requirement.
                                7 Plaintiff's Complaint seeks declaratory relief and injunctive relief, in addition to an
                                8 award of attorneys' fees and costs, without setting forth an actual sum demanded.
                                9 See Prayer for Relief, at Page 10 of Plaintiff's Complaint. Where the complaint does
                               10 not identify the amount of damages sought, the removing defendant has the burden
                               11 of proving the amount in controversy requirement is met. Sanchez v. Monumental
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). However, the amount in
                               13 controversy well exceeds $75,000, exclusive of interest and costs. The amount in
        KLINEDINST PC




                               14 controversy requirement is satisfied when “it is more likely than not” that the
                               15 amount alleged exceeds the jurisdictional minimum of $75,000. See Sanchez v.
                               16 Monumental Life Ins., 95 F.3d 856, 862 (9th Cir. 1996) (“defendant must provide
                               17 evidence establishing that it is ‘more likely than not’ that the amount in controversy
                               18 exceeds [the threshold] amount”).
                               19               a.     In actions seeking declaratory or injunctive relief, it is well
                               20 established that the amount in controversy is measured by the value of the object of
                               21 the litigation. The test for determining the amount in controversy is the pecuniary
                               22 result to either party which the judgment would directly produce, which a defendant
                               23 must prove by a preponderance of the evidence. Corral v. Select Portfolio Servicing,
                               24 Inc. (9th Cir. 2017) 878 F.3d 770, 775; see also Hunt v. Washington State Apple
                               25 Adver. Comm’n, 432 U.S. 333, 347 (1977).
                               26                      Here, the amount in controversy requirement is satisfied because,
                               27 as explained further below, it is more likely than not that the amount in controversy
                               28 exceeds the jurisdictional minimum of $75,000, on, at least, three independent

                                                                               4
                                                                 DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.5 Page 5 of 10




                                1 grounds (each of which may satisfy the jurisdictional requirement): (1) the profits
                                2 earned on business generated by Jurek during the period immediately preceding his
                                3 termination of employment with Piller exceeds $75,000, (2) the revenues lost by
                                4 Piller since he terminated his employment with Piller likely exceed $75,000, or (3)
                                5 Jurek’s salary or the likely financial impact of his competition and violation of his
                                6 non-disclosure of trade secrets and confidential information and non-solicitation of
                                7 Piller’s customers exceed $75,000.
                                8               b.    Profits Earned On Business Generated By Jurek Exceeded
                                9 $75,000
                               10                     i.     “Where a plaintiff seeks an injunction preventing the
                               11 enforcement of a non-competition clause, courts usually will look to the profits
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 earned by the employer on business generated by the employee during the period
                               13 immediately preceding his termination to determine the amount in controversy.”
        KLINEDINST PC




                               14 Luna v Kemira Specialty, Inc., 575 F Supp. 2d 1166, 1172 (C.D. Cal. 2008)
                               15 (citations and internal quotation marks omitted). See also Meyer v. Howmedica
                               16 Osteonics Corp., No. 14CV2496, 2015 U.S. Dist. LEXIS 20110, at *9, 2015 WL
                               17 728631, at *8 (S.D. Cal. Feb. 19, 2015) (same); Mechanix Wear, Inc. v Performance
                               18 Fabrics, Inc., No. 2:16-cv-09152, 2017 U.S. Dist. LEXIS 13357, at *7 (C.D. Cal.
                               19 Jan. 31, 2017) (same); Mahoney v. Depuy Orthopaedics, Inc., No. CIV F 07-1321
                               20 AWI/SMS, 2007 WL 3341389, *4 (E.D. Cal, Nov. 8, 2007) (same).
                               21                     ii.    Here, for the period preceding his termination, Jurek was
                               22 responsible for servicing Piller customers that generated annual revenues of
                               23 approximately $1.73 million, and annual profits of approximately $715,000, or
                               24 nearly a 40% margin on revenues generated. See Richards Decl.
                               25               c.    Revenues Lost By Piller Exceed $75,000
                               26                     i.     Alternatively, “[c]ourts have also examined the revenues
                               27 generated by an employee and the revenues lost by the employer in determining
                               28 whether the jurisdictional minimum has been met.” Mahoney, 2007 WL 3341389 at

                                                                             5
                                                                DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.6 Page 6 of 10




                                1 *4 (citing Basicomputer Corp. v. Scott, 973 F.2d 507, 510 (6th Cir. 1992); Premier
                                2 Industrial Corp. v. Texas Industrial Fastener Co., 450 F.2d 444, 446-47 (5th Cir.
                                3 1971); Robert Half Int'l, Inc. v. Van Steenis, 784 F.Supp. 1263, 1265-66 (E.D. Mich.
                                4 1991); Basicomputer Corp. v. Scott, 791 F. Supp. 1280, 1286 (N.D. Ohio 1991); and
                                5 USAchem, Inc. v. Goldstein, 512 F.2d. 163, 170 (2d Cir. 1975) (relying on “volume
                                6 of sales involved”)).
                                7                      ii.    Here, the revenues lost as a result of Jurek’s termination of
                                8 his employment with Piller are being calculated but are believed to be in excess of
                                9 $75,000. See Richards Decl.
                               10               d.     Jurek’s Salary and The Likely Financial Impact of His Breaches
                               11 Each Likely Exceed $75,000
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12                      i.     Alternatively, courts have considered the plaintiff's salary
                               13 or the likely financial impact of plaintiff's competition during the restrictive
        KLINEDINST PC




                               14 covenant period. Meyer v. Howmedica Osteonics Corp., Case No. 14-CV-2496 AJB
                               15 NLS, 2015 U.S. Dist. LEXIS 20110 at *9 (S.D. Cal. 2015); see, e.g., Davis v. Adv.
                               16 Care Techs., Inc., No. CIV S 06-2449 DFL DAD, 2007 U.S. Dist. LEXIS 32348, at
                               17 *7 (E.D. Cal. May 2, 2007) (“Judging by his compensation when employed by
                               18 defendants, [Plaintiff] would stand to lose well over $75,000 if he were prevented
                               19 from working in his new position[.]”); see also Harstein v. Rembrandt IP Solutions,
                               20 LLC, 2012 WL 3075084 at *4 (salary of over $75,000 sufficient to show amount in
                               21 controversy in excess of $75,000). As explained in Meyer, “[f]rom the employee’s
                               22 point of view, courts will look to employee’s current salary from the new employer,
                               23 because if the restrictive covenant clause is enforced, the employee stands to lose his
                               24 ability to earn that salary.” Id., 2015 U.S. Dist. LEXIS 20110, at *9 (citations
                               25 omitted).
                               26                      ii.    The value of Jurek’s services exceeds $75,000. Jurek
                               27 worked for Piller for nearly ten years (i.e., November 2010 through July 2020).
                               28 During his employment with Piller, Jurek’s base salary, alone, before bonuses,

                                                                              6
                                                                 DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.7 Page 7 of 10




                                1 always exceeded $75,000, and his most recent base salary was $102,100. See
                                2 Richards Decl. His current salary at his current employer more likely exceeds that.
                                3 See Richards Decl. Thus, more than $75,000 is at issue under the applicable
                                4 authority.
                                5               e.     The Value to Piller of Protecting Confidential Information,
                                6 Including Trade Secrets, Exceeds $75,000
                                7                      i.    Further, “[w]here the object of the litigation is a
                                8 noncompetition agreement designed to protect a company’s confidential
                                9 information, the value to the company of protecting that information is the amount
                               10 in controversy.” See Union Pacific R. Co. v. Mower, 219 F. 3d 1069, 1071 n.1 (9th
                               11 Cir. 2000) (noting that the “value to [the employer] of protecting its confidential
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 information from disclosure far exceeded the requisite jurisdictional amount [of
                               13 $75,000].”); Meyer, 2015 U.S. Dist. LEXIS 20110 at *10; see also Davis v. Adv.
        KLINEDINST PC




                               14 Care Techs., Inc., No. CIV S 06-2449 DFL DAD, 2007 WL 1302736, at *2 (E.D.
                               15 Cal. May 2, 2007); Hartstein v. Rembrandt IP Solutions, LLC, 2012 WL 3075084,
                               16 at *4 (N.D. Cal. July 30, 2012) (denying motion to remand and finding that value of
                               17 trade secrets and confidential information known to plaintiff satisfied the amount in
                               18 controversy).
                               19                      ii.   Piller’s at-issue Agreements with Jurek protect Piller’s
                               20 highly valuable trade secret and confidential information. See Ex. “A” at Exs. “A”
                               21 and “B” thereto. The valuation of trade secret and confidential information is
                               22 necessarily “inexact,” but courts have routinely found the amount in controversy
                               23 satisfied based on an employer’s reasonable valuation of its confidential
                               24 information. Meyer, 2015 U.S. Dist. LEXIS 20110 at *10; Johnson v. ISCO Indus.,
                               25 No. 08-CV-485, 2008 WL 4999274, at *2 (E.D. Wisc. Nov. 21, 2008) (“A valuation
                               26 of [the] misappropriation of customer goodwill and confidential information is
                               27 difficult and inexact[.]”); see also Scoff v. Ralcorp Holdings, Inc., No. 06-CV-538,
                               28 2006 WL 3210337, at *2 (S.D. Ill. Nov. 6, 2006) (finding that a defendant

                                                                              7
                                                                DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.8 Page 8 of 10




                                1 employer’s claims that a judgment rendering the Plaintiff employment agreement
                                2 void and unenforceable is valued at more than $75,000 satisfies the amount in
                                3 controversy requirement because “unless it appears to a ‘legal certainty’ that the
                                4 amount will not exceed $75,000, jurisdiction should not be denied.”).
                                5                      iii.   The value to Piller (and its competitors) of the trade
                                6 secrets and confidential information known to Jurek far exceeds $75,000. See
                                7 Richards Decl. For example, in order to perform their responsibilities effectively,
                                8 Jurek had access to confidential and proprietary information concerning Piller’s (i)
                                9 business operations, administrative and training processes and procedures, financial
                               10 information, products (including the technical aspects, engineering features,
                               11 development history, operational instructions, and material composition thereof),
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 pricing, manufacturing processes, research and development programs, efficacy
                               13 testing, analysis of competitive products, and information concerning specialized
        KLINEDINST PC




                               14 product development and test product lines; (ii) sales and marketing strategies; (iii)
                               15 customers, including but not limited to customer lists, pricing information,
                               16 production information, analytical results of competitive product comparisons,
                               17 customer marketing data and purchasing patterns, applicable discounts, and planned
                               18 research and development; (iv) corporate, strategic, and business data; and (v) other
                               19 formulae, patterns, devices, or compilations of information used in the business of
                               20 Piller and which gives Piller an opportunity to obtain an advantage over its
                               21 competitors who do not know or us it. See Ex. “A” at Exs. “A” and “B” thereto.
                               22 Piller has spent millions of dollars and many years developing this trade secret and
                               23 confidential and proprietary information that is so vital to its success. See Richards
                               24 Decl. at ¶ 13.
                               25                      iv.    During his employment with Piller, Jurek had access to,
                               26 among other things, Piller’s customer lists, confidential pricing, and applicable
                               27 margins for the accounts he serviced. Richards Decl. Jurek also had access to
                               28 Piller’s confidential cost information on its products and services. Id. Piller values

                                                                              8
                                                                 DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.9 Page 9 of 10




                                1 this information well in excess of $75,000. Id. Compromising Piller’s trade secret
                                2 and confidential information will give any competitor of Piller, including Jurek’s
                                3 current employer, an unfair competitive advantage, with the capacity to inflict
                                4 millions of dollars’ worth of damages to Piller. See Richards Decl. Accordingly, the
                                5 amount in controversy exceeds $75,000. See e.g., Davis, 2007 WL 1302736, at *2
                                6 (“Given the undisputed nature and scale of defendants’ business, the value of the
                                7 trade secrets and confidential information known to [plaintiff] surely exceeds
                                8 $75,000.”).
                                9                      v.     In addition, Jurek has solicited Piller’s customers in direct
                               10 violation of the Agreements and has made demonstrably false statements about
                               11 Pillers’ products and services. The damages caused by Jurek’s improper conduct,
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 although “inexact” (Meyer, 2015 U.S. Dist. LEXIS 20110 at *10) and difficult to
                               13 assess at this point, likely far exceed $75,000.
        KLINEDINST PC




                               14         Accordingly, the amount in controversy requirement of 28 U.S.C. §1332 has
                               15 been met and this action is removable pursuant to 28 U.S.C. §1441.
                               16         12.   Venue Is Appropriate. Venue is appropriate in this Court because the
                               17 removed action was filed in the Superior Court, San Diego County, California. Piller
                               18 believes the proper forum for any disputes between the parties is in New York, e.g.,
                               19 the United States District Court for the Southern District of New York, based on a
                               20 contractual venue provision contained in the Agreements.1
                               21         13.   As required by 28 U.S.C. § 1446(d), Piller will provide notice of the
                               22 filing of this notice to Plaintiff and to the clerk of the Superior Court for the County
                               23 of San Diego, where the action is currently pending. Piller reserves the right to
                               24 amend or supplement this Notice of Removal.
                               25
                               26   1
                                    In a blatant attempt to deprive Piller of its contracted-for, choice of forum, Jurek
                               27 commenced this action after he was sent a cease and desist letter for his violations of
                                  the provisions in the Agreements and in the midst of discussions with his counsel in
                               28 attempt to resolve those issues.

                                                                              9
                                                                 DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
                               Case 3:21-cv-00150-W-KSC Document 1 Filed 01/27/21 PageID.10 Page 10 of 10




                                1            14.   All fees required by law in connection with this notice have been filed
                                2 by Defendant Piller.
                                3
                                4            Piller respectfully requests that this matter be removed to, and proceed in, this
                                5 Court, and that no further proceedings in this matter take place in the Superior
                                6 Court, San Diego County, California.
                                7
                                8                                          KLINEDINST PC
                                9
                               10 DATED: January 27, 2021                  By:          /s/ Nadia P. Bermudez
                               11                                                Nadia P. Bermudez
                                                                                 Phillip E. Stephan
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12                                                Attorneys for Defendant,
                               13                                                PILLER POWER SYSTEMS, INC. i/s/h/a
        KLINEDINST PC




                                                                                 PILLER USA, INC. d/b/a PILLER
                               14                                                POWER SYSTEMS (erroneously sued as
                               15                                                PILLER USA, INC.)
                                    19181367.5
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                                 10
                                                                    DEFENDANT PILLER USA, INC.'S NOTICE OF REMOVAL OF ACTION
